Section 10, Article VII of the Constitution, provides that the Supreme Court shall have control of, and general supervision over, all inferior courts, and further provides as follows:
"It shall have exclusive original jurisdiction in all disbarment cases involving misconduct of members of the bar, with the power to suspend or disbar under such rules as may be adopted by the court."
Section 12, Article XIII of the Articles of Incorporation of the Louisiana State Bar Association, which was adopted as a rule by this court, reads as follows:
"Section 12. Member Convicted of Felony. Whenever any member of the bar shall be convicted of a felony and such conviction shall be final, the Committee may present to the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the court may, without further evidence, if in its opinion the case warrants such action, enter an order striking the name of the person so convicted from the roll of attorneys and cancelling his license to practice law in the State of Louisiana. Upon the person so convicted being pardoned by the President of the United States or Governor of this State, the Court, upon application may vacate or modify such order of disbarment."
Pursuant to this rule, the Committee on Professional Ethics and Grievances of the *Page 296 
Louisiana State Bar Association filed a petition in this court on January 5, 1942, in which it is alleged that Richard W. Leche, a member of the bar of this state, was convicted of a felony in the United States District Court for the Western District of Louisiana, Alexandria Division, in the matter entitled "United States of America v. Richard W. Leche". As evidence of the conviction and sentence, a certified copy of the "judgment of sentence" is attached to, and made part of, the petition.
The judgment of sentence shows that he was charged with violating Section 338, 18 U.S.C.A., using the mails to defraud; that he was tried before a jury and found guilty as charged, and sentenced to serve five years on the first count and five years on the second count in the United States Penitentiary at Atlanta, Georgia.
The Committee alleged further that Richard W. Leche, the defendant, appealed from the conviction and sentence to the United States Circuit Court of Appeal for the Fifth Circuit of Louisiana, and that the conviction and sentence were affirmed by that court. Leche v. United States, 118 F.2d 246. This is shown by documentary evidence attached to the petition.
The Committee alleged that the said Leche applied to the Supreme Court of the United States for writs of review, which were refused, and that the conviction and sentence are now final.
The Committee prayed that Richard W. Leche be notified of the filing of the petition and that he be ordered to show cause *Page 297 
why his name should not be stricken from the roll of attorneys and why his license to practice law in this state should not be cancelled.
The petition and annexed documents were presented to the Chief Justice, and the following order was signed by him on January 6, 1942:
                             "Order
"Considering the above and foregoing petition and the exhibits annexed thereto it is ordered by the Court that Richard W. Leche do show cause on the 12th day of February 1942 why his name should not be stricken from the roll of attorneys and why his license to practice law in the State of Louisiana should not be cancelled."
Service was accepted by the attorney for Richard W. Leche. The defendant, through counsel, excepted to the petition filed by the Committee on the ground that it disclosed no cause of action, and specially pleaded that Section 12 of Article XIII of the Articles of Incorporation of the Louisiana State Bar Association, adopted as a rule by this court, is unconstitutional.
In the case of Louisiana State Bar Association v. Mary H. Connolly, La.Sup., 9 So. 2d 582,1 this day decided, the major issue involved was whether Section 12, Article XIII of the charter of the Louisiana State Bar Association, adopted as a rule by this court, is constitutional. That is the main issue involved in the case at bar. In our opinion in the Connolly case, we said:
"The identical question concerning the constitutionality of the rule of court has *Page 298 
been raised in the matter of Louisiana State Bar Association v. Richard W. Leche [La.Sup., 9 So. 2d 5662] where lengthy and comprehensive briefs have been filed by opposing counsel and also by amici curiae. Counsel for the respondent have adopted the arguments advanced by defense counsel in the Leche case as their argument on the constitutional question in this matter."
We held that the rule is constitutional. In that case, as in this one, the charges made by the Committee against the attorney conformed strictly to the rule, and in the Connolly case it was held that the allegation that the attorney had been convicted of a felony, coupled with the presentation of a certified copy of the judgment of conviction, was sufficient to sustain a cause of action. In the Connolly case the Committee alleged, and attached documents which showed, that the attorney had been convicted in a Federal court. The same charges were made in the case at bar, and the Committee attached documents to its petition showing that the defendant had been convicted in a Federal court.
The following rulings in the Connolly case are decisive of the issues in this case: (1) That Section 12, Article XIII of the Articles of Incorporation of the Louisiana State Bar Association, is constitutional, and (2) that the allegation by the Committee that the attorney had been convicted of a felony, coupled with the presentation of a verified copy of the judgment of conviction, was sufficient to sustain a cause of action. *Page 299 
The exception of no cause of action is overruled, and the defendant is ordered to answer within 20 days from the date on which this decree is rendered.
O'NIELL, C.J., does not take part.
HIGGINS, J., dissents and assigns reasons.
FOURNET, J., dissents and will hand down reasons at a later date.
1 201 La. 342.
2 201 La. 293.